DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 was amended to strike “discharge mechanism” on line 4, but without adding the term added throughout the new claims, “sprayer,” which should be added. The Office notes that similar claim 14 was properly amended.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–6 and 10–15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanger et al. (US Pat. 6,171,630).
Claims 1 and 10: Stanger discloses a flash steamer cooking apparatus having a water control system (110) incorporated therein;

an electric power supply (L1, N; see fig. 11) for supplying electric power to said heating elements of said heated platen (discussed in col. 7, lns. 57–67) such that said heating elements of said heated platen can heat said heated platen to said predetermined temperature level;
a water sprayer (95, 96, 98, 99; col. 7, lns. 2–4, “water is injected in bursts . . . as droplets”; Oxford Dictionaries for “spray,” verb: apply (liquid) to someone or something in the form of tiny drops) for spraying water onto said heated platen such that water sprayed onto said heated platen will be flashed into steam (col. 6, ln. 62 to col. 7, ln. 4);
a water supply (110, 112, 114, 116, 118) fluidly connected to said water sprayer for supplying water to said water sprayer (see col. 7, lns. 49–56 discussing the connection between 118 and 95); and
a control system (92) operatively connected to said water sprayer for controlling said water sprayer (see col. 7, ln. 57 to col. 8, ln. 21 discussing the relationship between 92, 95, and 118) so as to permit said water sprayer to spray water onto said heated platen only when a temperature level of said heated platen is at or above a predetermined temperature level so as to effectively guarantee that the water, sprayed from said water sprayer onto said heated platen, will be flashed into steam throughout a predeterminedly timed flash-steamed cooking cycle without overwhelming said heated platen and flooding the same (see col. 8, lns. 59–64 discussing how the platen is heated to the predetermined temperature, and then the water is supplied and instantly converted to steam).
Commentary: Should Applicant dispute that Stanger discloses a sprayer or spraying, the Office may choose to cite Miller et al. (US Pat. 4,291,617), discloses flash steaming by spraying water onto a 
Stanger does not explicitly disclose that, if said temperature level of said heated platen beings to drop below said predetermined temperature level, said control system prevents said water sprayer from spraying water onto said heated platen so that said heated platen is not overwhelmed and flooded whereby said heated platen would no longer effectively guarantee that water will be flashed into steam throughout said predeterminedly times flash-steamed cooking cycle. Instead, Stanger only discloses that its platen is preheated so that the water it receives is converted substantially instantaneously into steam (col. 6, ln. 62 to col. 7, ln. 4). Stanger also discloses a temperature probe 89 for regulating the temperature of platen 81 (col. 6, lns. 49–51).
However, it would have been obvious to one of ordinary skill in the art to prevent Stanger from spraying water onto its heated platen when its platen was below its preheated temperature levels, as this would clearly endanger the ability of the platen to successfully flash steam the water it receives, as evidenced by Stanger’s teachings regarding its preheating.
Claims 2 and 11: Stanger discloses said water sprayer being cyclically activated by said control system throughout said predeterminedly timed flash-steamed cooking cycle (col. 7, lns. 54–56, “a continuous stream, bursts, or droplets”).
Claims 3 and 12: Stanger discloses a temperature sensor (89) operatively coupled to said heated platen (col. 6, lns. 59–61), for receiving first signals from said heated platen which are indicative of said temperature level of said heated platen (necessary and inherent in the function of a temperature sensor), and operatively connected to said water sprayer (89 connected to 92 connected to 118 connected to 95) for transmitting second signals to said water sprayer (these would be the signals from 89 to 92) in order to activate said water sprayer such that said water sprayer will only spray water onto said heated platen when said temperature of said heated platen is at or above said 
Claims 4 and 13: Stanger discloses a first controller (one part of 92) interposed between said electrical power supply (L1, N) and said heated platen (81) for controlling the amount of electrical power supplied to said heating elements of said heated platen (col. 8, lns. 1–10, “controller 92 turns on an LED indicator L via a pair of its terminals T17 and T18 and thereafter regulates the voltage applied to heater coil 90 to maintain the set point temperature”); and
a second controller (another part of 92) interposed between said temperature sensor (89) and said water sprayer (95 via 118) for controlling the actuation of said water sprayer in accordance with said second temperature sensor signals received from said temperature sensor (col. 8, lns. 22–32, “controller 92 actuates solenoid Sol 2 to turn on pump 118 to flow water through water injection means 95 onto heated top surface 83 of platen 81,” i.e. heated as detected by temperature probe 89).
Commentary: It is not unfair to view the controller 92 of Stranger as having multiple controllers, since a controller can be defined by one controlled feature of a larger controller, especially since the Office does not see that Applicant’s disclosure expects that the first and second controllers would be, e.g., separate physical circuit elements.
Claims 5 and 14: Stanger discloses said first and second controllers respectively controlling the amount of electrical power supplied to said heating elements of said heated platen (col. 8, lns. 1–10, “controller 92 turns on an LED indicator L via a pair of its terminals T17 and T18 and thereafter regulates the voltage applied to heater coil 90 to maintain the set point temperature”), and the actuation of said water sprayer (col. 8, lns. 22–32, “controller 92 actuates solenoid Sol 2 to turn on pump 118”), such that the temperature of the heated platen will remain substantially constant , throughout said flash-steam cooking cycle, at said predetermined temperature level as a result of said first and second controllers respectively controlling the amount of electrical power supplied to said heating 
Claims 6 and 15: Stanger discloses a timer (col. 5, ln. 64 to col. 6, ln. 6, “timer”) being interposed between said temperature sensor and said second controller so as to establish a predetermined time period for said flash-steam cooking cycle (see col. 5, ln. 64 to col. 6, ln. 6 discussing an end of the cooking cycle; the timer would be at least functionally interposed between said temperature sensor and said second controller, since the timer overrides the signal from the temperature sensor indicating that water should be sprayed).
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stanger as applied to claim 4 above, and further in view of Ewald et al. (US Pub. 2009/0252855).
Claims 7 and 16: Stanger does not explicitly disclose a plurality of buttons, wherein each one of said plurality of buttons is operatively connected to said timer. Instead, Stanger only discloses a nondescript control panel 60 that has the timer (col. 5, ln. 64 to col. 6, ln. 6). Stanger also does not disclose that its control panel has any inputs specifically dedicated or correlated to a particular food item to be flash-steam cooked whereupon activation of a particular one of said plurality of buttons, said timer will automatically establish the predetermined time period for said flash-steam cooking cycle appropriate for the particular food item.
However, Ewald discloses an analogous apparatus with a plurality of buttons (138, 158, 160, 162; see fig. 2), wherein each one of said plurality of buttons is operatively connected to a timer (clearly suggested given certain language regarding cooking times; see para. 52 mentioning a “ten second cooking cycle,” and para. 60 mentioning “a desired period of time of steam injection cooking”; para. 74 also discusses a user selectable desired cooking time for manual use) and is specifically dedicated or correlated to a particular food item to be flash-steam cooked (see para. 52 discussing button 138 being, for example, dedicated to a single serving of scrambled eggs, and para. 61 discussing button 158 for a 
The advantage of this feature is that it offers convenience for a user when steam cooking particular food items.
Therefore, it would have been obvious to one of ordinary skill in the art to add the plurality of buttons dedicated to specific food items of Ewald to the control panel of Stanger to allow a user to conveniently steam cooking these particular food items.
Commentary: Thul et al. (US Pub. 2015/0196154) discloses highly similar features (see para. 27).
Claims 8 and 17: Modified as per claims 7 and 16 above, Ewald discloses said activation of any one of said plurality of buttons is the only1920 act need to be performed by food personnel in order to actuate said system so as to permit said system to perform a flash-steam cooking cycle (see para. 52 clearly discussing how the cooking cycle is simply initiated by pressing button 138).  
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stanger as applied to claim 4 above, and further in view of Fossati et al. (US Pub. 2006/0108433).
Stanger does not disclose said first and second controllers being PID controllers.
However, Fossati discloses an analogous apparatus with first and second controllers that are PID controllers (see para. 39 mentioning that a controller for the temperature of a heater plate is regulated by a PID temperature controller, and see para. 40 mentioning that steam flow regulation—which encompasses control of an inlet water valve analogous to the claimed water sprayer—can be regulated by a PID).
.

Response to Arguments
Applicant’s arguments, see Remarks, filed 22 February 2022, with respect to the objection to the specification and claims have been fully considered and are persuasive. The objection to the specification and claims have been withdrawn. 
Applicant’s remaining arguments have been fully considered but they are not persuasive.
Most of Applicant’s arguments relate to the new limitation added to the independent claims, which is addressed in the new language in the § 103 rejection above.
Applicant argues that Stanger is totally silent as to how its controller maintains the predetermined temperature level of its heated platen (pg. 13). The Office disagrees that Stanger is totally silent, since Stanger explains that it uses “a temperature probe 89 [] embedded in platen 81 for temperature regulation purposes” (col. 6, lns. 49–51).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761